Exhibit 10.1


Second Addendum to Lease dated April 1, 2003 by and between Enterprise
Informatics, Inc. (“Lessee”) and Mesa Ridge Center, LLC (“Lessor”) at 10052 Mesa
Ridge Court, San Diego, Ca  92121.




1.           Reduced Premises:  The Premises known as Suite 100 shall consist of
6,996 rentable square feet on the first floor as shown in Exhibit A of this
Second Amendment to Lease.


2.           Term:  The Term of the Lease for the Reduced Premises shall be from
July 1, 2007 and expire on June 30, 2012.


3.  
Base Rent:  The Monthly Base Rent shall be as follows:



July 1, 2007 – June 30,
2008                                                                $13,642.20
plus separately metered electrical ($1.95 RSF)
July 1, 2008 – June 30,
2009                                                                $14,119.67
plus separately metered electrical ($2.02 RSF)
July 1, 2009 – June 30,
2010                                                                $14,626.53
plus separately metered electrical ($2.04 RSF)
July 1, 2010 – June 30,
2011                                                                $15,111.36
plus separately metered electrical ($2.16 RSF)
July 1, 2011 – June 30,
2012                                                                $15,640.25
plus separately metered electrical ($2.24 RSF)


4.  
Lessee’s Share of Operating Expenses:  Lessee’s share shall be fifteen and six
tenths percent (15.6%). 2007 shall be utilized as the new base year for
operating expense increases.



5.  
Vehicle Parking:  Twenty-seven (27) spaces.



6.  Tenant Improvements:  Lessor shall pay for the cost of demising the space
including separating the HVAC and electrical.  Lessor shall also remove the
walls and provide glass sidelights according to the Exhibit A Floor Plan. Lessor
and Lessee shall split the cost of replacing up to 3,000 square feet of
carpeting. Lessee shall be responsible for any additional improvements within
their Premises.


7.           Lessee’s Termination Payment:  Lessor agrees to remit to Lessee
upon Lessee’s vacating the previously occupied 5,196 rentable square feet the
sum of $11,476.38 which represents the proportionate share of the termination
payment retained by Lessor pertaining to the space being retained by Lessee.


8.           Option to Renew:  Lessor does not have an Option to Extend the
lease.






Lessor:
Mesa Ridge Center, LLC
 
Lessee:  Enterprise Informatics Inc.
           
By:
/s/George R. Percy
 
By:
/s/ Alan Kiraly
Print Name:
George R. Percy
 
Print Name:
Alan Kiraly
 
Title:
Prncipal
 
Title:
CEO
 
Date:
June 14, 2007
 
Date:
June 14, 2007
             